Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 recite "a second information of a total number N of consecutive symbols for the SRS in each of the one or more timeslots," and that the second information is carried in a single set of bits.  Applicant's original Specification does not disclose "a second information of a total number N of consecutive symbols for the SRS in each of the one or more timeslots," where that information is carried in a single set of bits.  Applicant's original Specification discloses that a configuration may include a total 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-6, 9, 13-14, 17-18, 21-23, 25-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0014349) in view of Pan (US 2011/0058505), and further in view of Lim et al. (US 2006/0126553).

Regarding claim 1, Chung discloses a sounding reference signal (SRS) transmission method (Chung, paragraph [0048], SRS is transmitted), comprising: 
receiving, by a terminal, configuration information of an SRS that is from a base station (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling); and
sending, by the terminal, the SRS (Chung, paragraph [0048], SRS is transmitted) according to an SRS transmission Mode and the received configuration information of the SRS (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling; paragraph [0138], transmission mode information3), wherein the SRS transmission mode indicates that the SRS is transmitted on multiple neighboring symbols (Chung, Fig. 15; paragraph [0137], specifying two SRS transmission symbols, the last symbol and the second last symbol of a second slot in a subframe), and
the configuration information comprises timeslot-level configuration information of a radio frame (Chung, Fig. 4, timeslots in a subframe in a radio frame), the timeslot-level configuration information comprising first information of one or more timeslots to be used for the SRS, (Chung, Fig. 4, timeslots in a subframe in a radio frame; Figs. 5, 7, 8, 9, 14, 15, 2 time slots 501 in a subframe 500; paragraph [0061], ns denotes a slot number; paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling), second information of a total number N of consecutive symbols for the SRS in each of the one or more timeslots (Chung, Fig. 15; paragraph [0137], specifying two SRS transmission symbols, the last symbol and the second last symbol of a second slot in a subframe) and third information of a starting symbol for the SRS in each of the one or more timeslots, the second information and the third information are carried in different sets of bits, wherein the one or more timeslots are inside the radio frame and N is an integer larger than 0 

Chung does not explicitly disclose that the second information and third information are carried in different sets of bits

Pan discloses wherein the configuration information comprises timeslot-level configuration information of a radio frame (Pan, paragraph [0078], UpPTS timeslot), the timeslot-level configuration information comprising first information of one or more timeslots to be used for the SRS (Pan, paragraph [0078], UpPTS timeslot), second information of a total number N of consecutive symbols for the SRS in each of the one or more timeslots and third information of a starting symbol for the SRS in each of the one or more timeslots, the second information and the third information are carried in different sets of bits, wherein the one or more timeslots are in the radio frame and N is an integer larger than 0 (Pan, paragraph [0074]-[0077], transmitting SRS at first symbol or at second symbol [starting at first or second symbol, 1 consecutive symbol] or at first two symbols [starting at first symbol, 2 consecutive symbols] in the UpPTS timeslot; paragraph [0078], 2 bits used to indicate the manner of transmitting the SRS in the symbols in the UpPTS timeslot).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the Configuration information representing the SRS symbol position in a UpPTS timeslot, of Pan, to indicate the SRS symbol position in a timeslot of a subframe information, in the invention of Chung.  The motivation to combine the references would have been to avoid conflicts between SRS and other control information in the uplink (see paragraph [0027] of Pan).

Pan discloses wherein the configuration information comprises second information of a total number N of symbols and third information of a starting symbol, the second information and the third information are carried in different sets of bits (Lim, paragraph [0040], 7-bit field indicates symbol start position; 6-bit field indicates number of symbols).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate a total number N of symbols and a starting symbol, carried in different sets of bits, in the invention of Chung.  The motivation to combine the references would have been to efficiently indicate the location of the symbol region.

Regarding claim 2, Chung in view of Pan, and further in view of Lim discloses the method according to claim 1, wherein the configuration information comprises: 
information used to indicate a value of a period                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     of the SRS in time domain and information used to indicate a value of an offset                         
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     in time domain for the SRS (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling); and 
the terminal determines a configuration of the SRS 15according to the received configuration information (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling) by:
determining, by the terminal, the period                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     of the SRS in time domain according to the received information used to indicate the value of the period                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     of the SRS (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling);
                        
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     according to the information used to indicate the value of the offset                         
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling); and
determining, by the terminal according to a frame number of a radio frame,                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                    , a 20location of the timeslot for the SRS in the radio frame (Chung, paragraph [0061]-[0062], period, offset and nf [frame number] used for setting SRS transmission; paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling). 

Regarding claim 5, Chung in view of Pan, and further in view of Lim discloses the method according to claim 1, wherein a frequency domain resource occupation manner 15of the SRS sent by the terminal on a symbol in the timeslot for the SRS is one of the following manners: 
the SRS sent by the terminal on symbols in the timeslot for the SRS occupy same frequency domain resources (Chung, Figs. 14, 15; paragraph [0136], SRS in last symbol of each slot of a subframe, paragraph [0137], SRS in last and next to last transmission symbol); 
the SRS sent by the terminal in timeslots for the SRS occupy different frequency domain resources; or  
the 20SRS sent by the terminal on symbols in the timeslot for the SRS occupy different frequency domain resources (Chung, Figs. 8, 9, SRSs in pairs of transmission bands); and 
the configuration information further comprises: indication information used to indicate the frequency domain resource occupation manner of the SRS sent by the terminal on a symbol in the timeslot for the SRS (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling; paragraph [0136]-[0137], specifying transmission symbols in an uplink subframe); or 


Regarding claim 6, Chung in view of Pan, and further in view of Lim discloses the method according to claim 5, wherein 
if the frequency domain resource occupation manner of the SRS sent by the terminal on a symbol in the timeslot for the SRS is that the SRS sent by the terminal on symbols in the timeslot for the SRS occupies 30same frequency domain resources (Chung, Figs. 14, 15; paragraph [0136], SRS in last symbol of each slot of a subframe, paragraph [0137], SRS in last and next to last transmission symbol), 
the configuration information further comprises at least one of the following information:
cell public bandwidth information CSRS, used to indicate a bandwidth occupied by an SRS that is sent by the terminal in the current cell (Chung, Figs. 14, 15; paragraph [0056], CSRS);  
86terminal dedicated bandwidth information BSRS of the terminal (Chung, Figs. 14, 15; paragraph [0056], BSRS), used to indicate: in a bandwidth indicated by the cell public bandwidth information CSRS, a bandwidth occupied by an SRS sent by the terminal (Chung, Figs. 14, 15; paragraph [0056], CSRS); or 
frequency domain start location information nRRC of the terminal, used to indicate a 5frequency domain start location of a bandwidth occupied by an SRS sent by the terminal (Chung, Figs. 14, 15; paragraph [0058], nRRC).  

Regarding claim 9, Chung in view of Pan, and further in view of Lim discloses the method according to claim 5, wherein 
5the terminal sends the SRS by using a single antenna (Chung, paragraph [0063], single antenna transmission); 
the configuration information further comprises: 
comb (Chung, paragraph [0069]-[0072], n for transmission comb is a UE specific RRC parameter; paragraph [0094], interval between each subcarrier); and 
the method further comprises: 
for each PRB on each symbol occupied by an SRS sent by the terminal, determining, by the terminal, occupied nonconsecutive subcarriers in the PRB on the symbol, wherein the occupied 10subcarriers have an interval of ncomb subcarriers from each other (Chung, Figs. 10-13; paragraph [0094], interval between each subcarrier); or 
the terminal sends a plurality of SRSs by using multiple antennas (Chung, Figs. 10-13; paragraph [0094], interval between each subcarrier); 
the configuration information further comprises: 
information used to indicate a value of ncomb (Chung, paragraph [0069]-[0072], n for transmission comb is a UE specific RRC parameter; paragraph [0094], interval between each subcarrier); and 
the method further comprises: 
for each PRB on one symbol occupied by an SRS sent by the terminal, determining, by the terminal, 15occupied nonconsecutive subcarriers in the PRB on the symbol, wherein for one antenna used by the terminal, subcarriers occupied by the SRS that are sent by using the antenna have an interval of ncomb subcarriers from each other (Chung, Figs. 10-13; paragraph [0094], interval between each subcarrier).  

Claims 13-14 and 17-18 are rejected under substantially the same rationale as claims 1-2 and 5-6, respectively.  Chung additionally discloses a terminal, comprising: a transceiver; a memory configured to store an instruction; and a processor configured to execute the instruction stored in the memory, to control the 20transceiver to send and receive a signal; and when the processor executes the instruction stored in the memory (Chung, paragraph [0010]).

Regarding claim 21, Chung in view of Pan discloses the method according to claim 1, wherein the SRS is sent in N consecutive symbols in the slot for the SRS from the starting symbol for the SRS (Pan, paragraph [0076]-[0077], transmitting SRS at first symbol or at second symbol or simultaneously at two symbols in the UpPTS timeslot; paragraph [0078], 2 bits used to indicate the manner of transmitting the SRS in the symbols in the UpPTS timeslot).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the Configuration representing the SRS symbol position in a UpPTS timeslot, of Pan, to indicate the SRS symbol position in a timeslot of a subframe information, in the invention of Chung.  The motivation to combine the references would have been to avoid conflicts between SRS and other control information in the uplink (see paragraph [0027] of Pan).

Regarding claim 22, Chung in view of Pan, and further in view of Lim discloses the method according to claim 1, wherein the starting symbol start symbol
lstart ϵ {0,1,2,3,…,                        
                             
                            
                                
                                    l
                                
                                
                                    m
                                    a
                                    x
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                     -1}, wherein                         
                            
                                
                                    l
                                
                                
                                    m
                                    a
                                    x
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                      is a number of symbols in one timeslot (Pan, paragraph [0076]-[0077], transmitting SRS at first symbol or at second symbol or simultaneously at two symbols in the UpPTS timeslot; paragraph [0078], 2 bits used to indicate the manner of transmitting the SRS in the symbols in the UpPTS timeslot).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the Configuration representing the SRS symbol position in a UpPTS timeslot, of Pan, to indicate the SRS symbol position in a timeslot of a subframe information, in the invention of Chung.  The motivation to combine the references would have been to avoid conflicts between SRS and other control information in the uplink (see paragraph [0027] of Pan).

claim 23, Chung in view of Pan, and further in view of Lim discloses the method according to claim 2, wherein the information used to indicate a value of a period                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                      of the SRS in time-domain and the information used to indicate a value of an offset                         
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                      in time-domain for the SRS are carried in different fields (Chung, Table 5,                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     ,                         
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                    ; paragraph [0061]-[0062], period, offset and nf [frame number] used for setting SRS transmission; paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling).  

Regarding claim 25, Chung in view of Pan, and further in view of Lim discloses the method according to claim 9, wherein the value of ncomb is 1 or 3 (Chung, paragraph [0094], comb ratio is set to 2).  

Regarding claim 26, Chung in view of Pan, and further in view of Lim discloses the method according to claim 1, wherein the configuration information further comprises information indicating a starting subcarrier for the SRS in a PRB, the starting subcarrier 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (Chung, paragraph [0070]).

Claims 27-29 and 31 are rejected under substantially the same rationale as claims 21-23 and 25, respectively.


Claim(s) 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Pan, and further in view of Lim, and further in view of Seo et al. (US 2012/0287900). 

claim 24, Chung in view of Pan, and further in view of Lim discloses the method according to claim 2
Seo discloses wherein the location of the timeslot for the SRS in the radio frame satisfies the following formula: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein ns,f is a number of timeslots in one radio frame, nf is a frame number of a radio frame,                 
                    
                        
                            T
                        
                        
                            S
                            R
                            S
                        
                        
                            c
                            e
                            l
                            l
                        
                    
                
              is a value of a period in time-domain for the SRS,                 
                    
                        
                            T
                        
                        
                            o
                            f
                            f
                            s
                            e
                            t
                        
                        
                            c
                            e
                            l
                            l
                        
                    
                
              is a value of an offset in time-domain for the SRS, and                 
                    
                        
                            k
                        
                        
                            S
                            R
                            S
                        
                        
                            c
                            e
                            l
                            l
                        
                    
                
             is a location of the slot for the SRS in the radio frame (Seo, paragraph [0049]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to calculate the SRS slot location in Chung using the formula of Seo.  The motivation to combine the references would have been to calculate the location of the slot for the SRS.

Claims 30 is rejected under substantially the same rationale as claims 24.


Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466